   Case 18-30777-hdh11 Doc 1233 Filed 12/04/18                         Entered 12/04/18 17:02:43                Page 1 of 12




The following constitutes the ruling of the court and has the force and effect therein described.



Signed December 3, 2018
                                            United States Bankruptcy Judge
  ______________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION


     In re:                                                       §      Chapter 11
                                                                  §
     4 West Holdings, Inc. et al.,1                               §      Case No. 18-30777 (HDH)
                                                                  §
                       Debtors.                                   §      (Jointly Administered)
                                                                  §
                           ORDER ESTABLISHING CERTAIN DEADLINES AND
                            SCHEDULING PLAN CONFIRMATION HEARING

              WHEREAS, on March 6, 2018 (the “Petition Date”), each Debtor filed a voluntary

     petition with this Court under chapter 11 of title 11 of the United States Code (the “Bankruptcy

     Code”);



     1
               A list of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
     identification number, is attached hereto as Exhibit A.



     EAST\162681562
Case 18-30777-hdh11 Doc 1233 Filed 12/04/18                     Entered 12/04/18 17:02:43              Page 2 of 12



         WHEREAS, on March 16, 2018, the Office of the U.S. Trustee for the Northern District

 of Texas appointed the Official Committee of Unsecured Creditors (the “Committee”);

         WHEREAS, on May 25, 2018, the Debtors filed the Debtors’ First Amended Joint Plan

 of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 438] (the “Plan”);

         WHEREAS, pursuant to the Order Approving (A) Disclosure Statement, (B) Determining

 Dates, Procedures, and Forms Applicable to Solicitation Process, (C) Establishing Vote

 Tabulation Procedures, and (D) Establishing Objection Deadline and Scheduling Plan

 Confirmation Hearing [Docket No. 497] (the “Disclosure Statement Order”), the Debtors

 commenced solicitation of the Plan on June 7, 2018;

         WHEREAS on June 22, 2018, the Debtors filed the Debtors’ Third Amended Joint Plan

 of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 615] (the “Third

 Amended Plan”) and obtained entry of the Supplemental Order to Order Approving (A)

 Disclosure Statement, (B) Determining Dates, Procedures, and Forms Applicable to Solicitation

 Process, (C) Establishing Vote Tabulation Procedures, and (D) Establishing Objection Deadline

 and Scheduling Plan Confirmation Hearing [Docket No. 656] (the “Supplemental Disclosure

 Statement Order”),2 which, among other things, approved retroactively the Re-Solicitation

 Package and certain modification to the Solicitation Procedures with respect to holders of Tort

 Claims in Class 4.A. of the Third Amended Plan (as such terms are defined in the Supplemental

 Disclosure Statement Order);

         WHEREAS, on June 29, 2018, the Debtors filed the Debtors’ Notice of Filing of Plan

 Supplement [Docket No. 661];




 2
  Capitalized terms not otherwise defined in this paragraph shall have the meanings ascribed to such terms in the
 Supplemental Disclosure Statement Order.


 EAST\162681562                                         -2-
Case 18-30777-hdh11 Doc 1233 Filed 12/04/18          Entered 12/04/18 17:02:43        Page 3 of 12



        WHEREAS, the hearing to consider confirmation of the Third Amended Plan (the

 “Confirmation Hearing”) was initially scheduled for July 16, 2018, but adjourned pursuant to the

 Agreed Order Granting Emergency Motion to Continue Hearing on Confirmation of Plan

 [Docket No. 743], which also provided that all applicable confirmation deadlines were tolled;

        WHEREAS, on October 9, 2018, the Debtors filed the Debtors’ Modified Third Amended

 Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 1053] (as

 may be further amended, the “Modified Plan”);

        WHEREAS, on October 9, 2018, the Debtors filed the Debtors’ Motion (A) to Approve

 Plan Modification Under Bankruptcy Rule 3019 and (B) For Related Relief [Docket No. 1055]

 (the “3019 Motion”), which was granted by the Bankruptcy Court pursuant to the Order

 Granting Debtors’ Motion to Approve Plan Modifications under Bankruptcy Rule 3019 [Docket

 No. 1214] (the “3019 Order”);

        WHEREAS, on November 26, 2018, the Bankruptcy Court held a status conference

 regarding, among other things, certain dates and deadlines in connection with confirmation of the

 Modified Plan; and

        WHEREAS, the Debtors, the Committee, SC-GA 2018 Partners, LLC (the “Purchaser”),

 and OHI Asset RO, LLC and certain of its affiliates (collectively, “Omega” and together with the

 Debtors, the Committee, and the Purchaser, the “Parties”), have agreed to certain dates and

 deadlines in connection with the Confirmation Hearing.

        NOW THEREFORE, IT IS HEREBY ORDERED THAT:

        1.        The Confirmation Hearing will commence on January 8, 2019 at 9:00 a.m. (CT)

 before The Honorable Harlin D. Hale, United States Bankruptcy Judge for the United States




 EAST\162681562                                -3-
Case 18-30777-hdh11 Doc 1233 Filed 12/04/18             Entered 12/04/18 17:02:43       Page 4 of 12



 Bankruptcy Court for the Northern District of Texas, Dallas Division, 1100 Commerce Street,

 14th Floor, Courtroom 3, Dallas, Texas 75242-1496.

        2.         A status conference will be held on January 7, 2019 at 1:30 p.m. (CT) before

 The Honorable Harlin D. Hale, United States Bankruptcy Judge for the United States Bankruptcy

 Court for the Northern District of Texas, Dallas Division, 1100 Commerce Street, 14th Floor,

 Courtroom 3, Dallas, Texas 75242-1496, to address any discovery related issues and any other

 matters as necessary or appropriate prior to the Confirmation Hearing.

        3.         The following dates and deadlines are hereby approved, which may be extended

 by agreement between the Parties without further order of the Court:

                      Event                                               Date
 Deadline to file Voting Report                      December 12, 2018
 Deadline to file amendments or modifications        December 7, 2018
 to Modified Plan as necessary to conform with
 the 3019 Order
 Deadline to file Notice of Expert Designations      December 14, 2018
 Deadline to file Expert Reports                     December 21, 2018
 Deadline to file Plan Supplement (or                December 31, 2018
 amendments or modifications thereto)
 Plan Objection Deadline                             December 31, 2018 at 4:00 p.m. (CT)
 Deadline to file Reply to any Plan Objections       January 4, 2019
 Deadline to file Witness and Exhibit List           January 4, 2019 at 4:00 p.m. (CT)

        4.         The Debtors shall file a Confirmation Hearing Notice, substantially in the form

 attached hereto as Exhibit B, and serve such notice on all creditors by first-class mail no later

 than five (5) business days following the entry of this Order.

        5.         The Debtors are authorized to take all actions necessary to effectuate the relief

 approved in this Order.

        6.         The terms and conditions of this Order are immediately effective and enforceable

 upon its entry.




 EAST\162681562                                   -4-
Case 18-30777-hdh11 Doc 1233 Filed 12/04/18              Entered 12/04/18 17:02:43   Page 5 of 12



          7.      This Court shall retain jurisdiction over any and all matters arising from the

 interpretation or implementation of this Order.

                                   # # # END OF ORDER # # #

  Submitted by:

  DLA PIPER LLP (US)

  /s/ Andrew Zollinger
  Andrew Zollinger, State Bar No. 24063944
  DLA Piper LLP (US)
  1717 Main Street, Suite 4600
  Dallas, Texas 75201-4629
  Telephone: (214) 743-4500
  Facsimile: (214) 743-4545
  Email: andrew.zollinger@dlapiper.com

  -and-
  Thomas R. Califano (admitted pro hac vice)
  Dienna Corrado (admitted pro hac vice)
  1251 Avenue of the Americas
  New York, New York 10020
  Telephone: (212) 335-4500
  Facsimile: (212) 335-4501
  Email: thomas.califano@dlapiper.com
          dienna.corrado@dlapiper.com

  -and-

  Daniel M. Simon (admitted pro hac vice)
  One Atlantic Center
  1201 West Peachtree Street, Suite 2800
  Atlanta, Georgia 30309
  Telephone: (404) 736-7800
  Facsimile: (404) 682-7800
  Email: daniel.simon@dlapiper.com


  Counsel for the Debtors




 EAST\162681562                                    -5-
Case 18-30777-hdh11 Doc 1233 Filed 12/04/18               Entered 12/04/18 17:02:43   Page 6 of 12



                                              Exhibit A
                                       (Sorted Alphabetically)

                               Debtor Name                             Case No.         EIN
  1.    4 West Holdings, Inc.                                          18-30777         9732
  2.    4 West Investors, LLC                                          18-30778         6021
  3.    Aiken RE, LLC                                                  18-30850         1814
  4.    Ambassador Rehabilitation and Healthcare Center, LLC           18-30879         1636
  5.    Anchor Rehabilitation and Healthcare Center of Aiken, LLC      18-30868         9448
  6.    Anderson RE TX, LLC                                            18-30774         3630
  7.    Anderson RE, LLC                                               18-30861         1806
  8.    Ark II Real Estate, LLC                                        18-30840         3628
  9.    Ark III Real Estate, LLC                                       18-30847         0121
  10.   Ark Mississippi Holding Company, LLC                           18-30788         3765
  11.   Ark Real Estate, LLC                                           18-30809         6014
  12.   Ark South Carolina Holding Company, LLC                        18-30856         0002
  13.   Ark Texas Holding Company, LLC                                 18-30806         3739
  14.   Battle Ground RE, LLC                                          18-30825         1818
  15.   Brushy Creek Rehabilitation and Healthcare Center, LLC         18-30884         3292
  16.   Bryan RE, LLC                                                  18-30775         3633
  17.   Burleson RE, LLC                                               18-30759         1777
  18.   Capstone Rehabilitation and Healthcare Center, LLC             18-30878         7871
  19.   Charlottesville Pointe Rehabilitation and Healthcare Center,
                                                                       18-30801         4467
        LLC
  20.   Charlottesville RE, LLC                                        18-30829         0836
  21.   Cleveland RE, LLC                                              18-30811         6013
  22.   Clinton RE, LLC                                                18-30812         8109
  23.   Cobblestone Rehabilitation and Healthcare Center, LLC          18-30869         1612
  24.   Collierville RE, LLC                                           18-30841         8845
  25.   Columbia RE, LLC                                               18-30815         8838
  26.   Columbia Rehabilitation and Healthcare Center, LLC             18-30795         6772
  27.   Comfort RE, LLC                                                18-30764         1902
  28.   Connersville RE, LLC                                           18-30833         9824
  29.   Corinth RE, LLC                                                18-30814         1777
  30.   Cornerstone Rehabilitation and Healthcare Center, LLC          18-30800         8841
  31.   Crystal Rehabilitation and Healthcare Center, LLC              18-30807         8842
  32.   Delta Rehabilitation and Healthcare Center of Cleveland,
                                                                       18-30792         7212
        LLC
  33.   Descending Dove, LLC                                           18-30842         8081
  34.   Diboll RE, LLC                                                 18-30766         1939
  35.   Easley RE II, LLC                                              18-30857         1819
  36.   Easley RE, LLC                                                 18-30854         1817
  37.   Edgefield RE, LLC                                              18-30836         3574
  38.   Farmville RE, LLC                                              18-30831         3442
  39.   Farmville Rehabilitation and Healthcare Center, LLC            18-30804         4464
  40.   Fleetwood Rehabilitation and Healthcare Center, LLC            18-30888         9615
  41.   Fortress Health & Rehab of Rock Prairie, LLC                   18-30765         1314
  42.   Granbury RE, LLC                                               18-30769         1999



 EAST\162681562
Case 18-30777-hdh11 Doc 1233 Filed 12/04/18           Entered 12/04/18 17:02:43   Page 7 of 12



                                 Debtor Name                       Case No.         EIN
  43.   Great Oaks RE, LLC                                         18-30819         1731
  44.   Great Oaks Rehabilitation and Healthcare Center, LLC       18-30780         4357
  45.   Greenville RE II, LLC                                      18-30846         1798
  46.   Greenville RE, LLC                                         18-30843         1797
  47.   Greenville Rehabilitation and Healthcare Center, LLC       18-30882         3920
  48.   Greenwood RE, LLC                                          18-30816         1654
  49.   Greer RE, LLC                                              18-30839         1795
  50.   Greer Rehabilitation and Healthcare Center, LLC            18-30859         9462
  51.   Grenada RE, LLC                                            18-30821         1623
  52.   Grenada Rehabilitation and Healthcare Center, LLC          18-30786         8843
  53.   Heritage Park Rehabilitation and Healthcare Center, LLC    18-30787         9055
  54.   Hillsville RE, LLC                                         18-30834         2195
  55.   Hillsville Rehabilitation and Healthcare Center, LLC       18-30808         4463
  56.   Holly Lane Rehabilitation and Healthcare Center, LLC       18-30797         9103
  57.   Holly RE, LLC                                              18-30830         1816
  58.   Holly Springs RE, LLC                                      18-30823         1559
  59.   Holly Springs Rehabilitation and Healthcare Center, LLC    18-30789         6524
  60.   Indianola RE, LLC                                          18-30822         6022
  61.   Indianola Rehabilitation and Healthcare Center, LLC        18-30779         7203
  62.   Italy RE, LLC                                              18-30761         2086
  63.   Iva RE, LLC                                                18-30852         1801
  64.   Iva Rehabilitation and Healthcare Center, LLC              18-30874         0384
  65.   Johns Island Rehabilitation and Healthcare Center, LLC     18-30891         4898
  66.   Joy of Bryan, LLC                                          18-30837         4072
  67.   Lampstand Health & Rehab of Bryan, LLC                     18-30767         2002
  68.   Linley Park Rehabilitation and Healthcare Center, LLC      18-30890         0525
  69.   Macon Rehabilitation and Healthcare Center, LLC            18-30880         9644
  70.   Magnified Health & Rehab of Anderson, LLC                  18-30773         9060
  71.   Manna Rehabilitation and Healthcare Center, LLC            18-30863         9441
  72.   Marietta RE, LLC                                           18-30867         1809
  73.   McCormick RE, LLC                                          18-30864         1808
  74.   McCormick Rehabilitation and Healthcare Center, LLC        18-30873         3193
  75.   Memphis RE, LLC                                            18-30844         8846
  76.   Midland RE, LLC                                            18-30832         5138
  77.   Midland Rehabilitation and Healthcare Center, LLC          18-30799         9679
  78.   Moultrie RE, LLC                                           18-30848         9943
  79.   Mountain View Rehabilitation and Healthcare Center, LLC    18-30798         9227
  80.   Natchez RE, LLC                                            18-30818         6019
  81.   Natchez Rehabilitation and Healthcare Center, LLC          18-30803         6773
  82.   New Ark Master Tenant, LLC                                 18-30885         7893
  83.   New Ark Operator Holdings, LLC                             18-30893         7623
  84.   New Redeemer Health & Rehab of Pickens, LLC                18-30881         5321
  85.   Olive Leaf Holding Company, LLC                            18-30845         0129
  86.   Olive Leaf, LLC                                            18-30866         0001
  87.   Omega Health & Rehab of Greenville, LLC                    18-30870         9461
  88.   Orianna Health Systems, LLC                                18-30785         5160
  89.   Orianna Holding Company, LLC                               18-30784         1323



 EAST\162681562                                 -2-
Case 18-30777-hdh11 Doc 1233 Filed 12/04/18             Entered 12/04/18 17:02:43   Page 8 of 12



                                 Debtor Name                         Case No.         EIN
  90.    Orianna Investment, Inc.                                    18-30781         1141
  91.    Orianna SC Operator Holdings, Inc.                          18-30871         0383
  92.    Palladium Hospice and Palliative Care, LLC                  18-30887         1873
  93.    Patewood Rehabilitation and Healthcare Center, LLC          18-30865         9457
  94.    Picayune RE, LLC                                            18-30827         9749
  95.    Picayune Rehabilitation and Healthcare Center, LLC          18-30793         9183
  96.    Pickens RE II, LLC                                          18-30862         1823
  97.    Pickens RE, LLC                                             18-30860         1821
  98.    Piedmont RE, LLC                                            18-30849         1800
  99.    Poinsett Rehabilitation and Healthcare Center, LLC          18-30876         0713
  100.   Poplar Oaks Rehabilitation and Healthcare Center, LLC       18-30813         4771
  101.   Portland RE, LLC                                            18-30826         1822
  102.   Provo RE, LLC                                               18-30835         3568
  103.   Rainbow Rehabilitation and Healthcare Center, LLC           18-30802         4772
  104.   River Falls Rehabilitation and Healthcare Center, LLC       18-30886         9788
  105.   Riverside Rehabilitation and Healthcare Center, LLC         18-30883         3951
  106.   Rock Prairie RE, LLC                                        18-30772         3636
  107.   Rocky Mount RE, LLC                                         18-30838         5904
  108.   Rocky Mount Rehabilitation and Healthcare Center, LLC       18-30810         4466
  109.   Roy RE, LLC                                                 18-30817         5142
  110.   Scepter Rehabilitation and Healthcare Center, LLC           18-30872         1630
  111.   Scepter Senior Living Center, LLC                           18-30875         1621
  112.   Simpsonville RE II, LLC                                     18-30858         1804
  113.   Simpsonville RE, LLC                                        18-30855         1802
  114.   Simpsonville Rehabilitation and Healthcare Center, LLC      18-30889         3564
  115.   Snellville RE, LLC                                          18-30851         9933
  116.   Southern Oaks Rehabilitation and Healthcare Center, LLC     18-30877         1141
  117.   The Bluffs Rehabilitation and Healthcare Center, LLC        18-30796         9314
  118.   The Ridge Rehabilitation and Healthcare Center, LLC         18-30892         1456
  119.   Trinity Mission Health & Rehab of Connersville, LLC         18-30805         8787
  120.   Trinity Mission of Burleson, LLC                            18-30762         2585
  121.   Trinity Mission of Comfort, LLC                             18-30763         2573
  122.   Trinity Mission of Diboll, LLC                              18-30768         2581
  123.   Trinity Mission of Granbury, LLC                            18-30771         2582
  124.   Trinity Mission of Italy, LLC                               18-30760         2576
  125.   Trinity Mission of Winnsboro, LLC                           18-30776         2583
  126.   Utah Valley Rehabilitation and Healthcare Center, LLC       18-30782         9661
  127.   Vicksburg RE, LLC                                           18-30828         0150
  128.   Victory Rehabilitation and Healthcare Center, LLC           18-30794         9485
  129.   Wadesboro RE, LLC                                           18-30853         9929
  130.   Wide Horizons RE, LLC                                       18-30820         5144
  131.   Wide Horizons Residential Care Facility, LLC                18-30790         9387
  132.   Winnsboro RE, LLC                                           18-30770         2134
  133.   Woodlands Rehabilitation and Healthcare Center, LLC         18-30791         9127
  134.   Yazoo City RE, LLC                                          18-30824         8844
  135.   Yazoo City Rehabilitation and Healthcare Center, LLC        18-30783         7216



 EAST\162681562                                  -3-
Case 18-30777-hdh11 Doc 1233 Filed 12/04/18   Entered 12/04/18 17:02:43   Page 9 of 12



                                     Exhibit B

                       CONFIRMATION HEARING NOTICE




 EAST\162681562
Case 18-30777-hdh11 Doc 1233 Filed 12/04/18                       Entered 12/04/18 17:02:43              Page 10 of 12




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                             §
                                                             §
 In re:                                                      §      Chapter 11
                                                             §
 4 West Holdings, Inc. et al.,3                              §      Case No. 18-30777 (HDH)
                                                             §
                   Debtors.                                  §      (Jointly Administered)
                                                             §
                                                             §

    NOTICE OF HEARING TO CONSIDER CONFIRMATION OF, AND DEADLINE
  FOR OBJECTING TO, THE DEBTORS’ MODIFIED THIRD AMENDED JOINT PLAN
    OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

          PLEASE TAKE NOTICE THAT on October 9, 2018, the Debtors filed the Debtors’
  Modified Third Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy
  Code [Docket No. 1053] (as may be further supplemented, modified or amended, the “Modified
  Plan”).

         PLEASE TAKE FURTHER NOTICE THAT on November [●], 2018, the Honorable
  Harlin D. Hale, United States Bankruptcy Judge for the United States Bankruptcy Court for the
  Northern District of Texas, Dallas Division (the “Court”) entered the Order Establishing Certain
  Deadlines and Scheduling Plan Confirmation Hearing [Docket No. ●] (the “Order”).

         PLEASE TAKE FURTHER NOTICE THAT the hearing to consider confirmation of
  the Modified Plan, and any objections thereto, will scheduled to commence on January 8, 2019
  at 9:00 a.m. (CT) (the “Confirmation Hearing”) at the United States Bankruptcy Court for
  the Northern District of Texas, Dallas Division, 1100 Commerce Street, 14th Floor,
  Courtroom 3, Dallas, Texas 75242-1496. The hearing may be adjourned from time to time
  without further notice other than a notice filed on the Court’s docket or an announcement of the
  adjourned date(s) at the hearing, and, thereafter, at any adjourned hearing(s). In addition, the
  Modified Plan may be further amended without further notice prior to or as a result of the
  Confirmation Hearing, and, thereafter, as otherwise provided in the Bankruptcy Code.

           PLEASE TAKE FURTHER NOTICE THAT objections to confirmation of the
  Modified Plan or proposed amendments to the Modified Plan, if any, must (i) be in writing;
  (ii) state the name and address of the responding party and the amount and nature of the claim or
  interest of such party; (iii) state with particularity the legal and factual basis of any response;

  3
            A list of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
  identification number, is attached hereto as Exhibit A.



  EAST\162681562
Case 18-30777-hdh11 Doc 1233 Filed 12/04/18           Entered 12/04/18 17:02:43       Page 11 of 12



  (iv) conform to the Bankruptcy Rules and Local Rules; and (v) be filed with the Bankruptcy
  Court, together with proof of service, electronically, in accordance with the Administrative
  Procedures for the Filing, Signing, and Verifying of Documents by Electronic Means (the
  “Administrative Procedures”) (the Administrative Procedures can be found at the Bankruptcy
  Court’s official website (http://www.txnb.uscourts.gov)), by registered users of the Bankruptcy
  Court’s case filing system and, by all other parties in interest without legal representation, in
  paper form, and served in accordance with the Administrative Procedures and the Local Rules,
  so as to be actually received not later than 4:00 p.m. (CT) on December 31, 2018 (the
  “Objection Deadline”) and, such service shall be completed and actually received by the
  following parties on or prior to the Objection Deadline: (a) counsel for the Debtors, DLA Piper
  LLP (US), 1251 Avenue of the Americas, New York, NY 10020 (Attn: Thomas R. Califano,
  Esq. and Dienna Corrado, Esq.), One Atlantic Center, 1201 West Peachtree Street, Suite 2800,
  Atlanta, GA 30309 (Attn: Daniel Simon, Esq.), 1717 Main Street, Suite 4600, Dallas, TX 75201
  (Attn: Andrew Zollinger, Esq.), (b) the Office of the United States Trustee for the Northern
  District of Texas, Earle Cabell Federal Building, 1100 Commerce Street, Room 976, Dallas, TX
  75242 (Attn: Nancy Resnick, Esq.), (c) counsel to OHI Asset RO, LLC and the DIP Lender,
  Bryan Cave, LLP, One Atlantic Center, 1201 West Peachtree Street, Suite 1400, Atlanta, GA
  30309 (Attn: Mark Duedall, Esq.), JP Morgan Chase Tower, 2200 Ross Avenue, Suite 3300,
  Dallas, TX 75201 (Attn: Keith Aurzada, Esq.), and One Metropolitan Square, 211 North
  Broadway, Suite 3600, St. Louis, MO 63102 (Attn: David Unseth, Esq.), (d) counsel to SC-GA
  2018 Partners, LLC, Neligan LLP, 325 N. St. Paul Street, Suite 3600, Dallas, Texas 75201 (Attn:
  Patrick J. Neligan, Esq. and James P. Muenker, Esq.), and (e) counsel to the Official Committee
  of Unsecured Creditors, Norton Rose Fulbright US LLP, 2200 Ross Avenue, Suite 3600, Dallas,
  Texas 75201 (Attn.: Ryan E. Manns, Esq.), and Pepper Hamilton LLP, 3000 Two Logan Square,
  Philadelphia, PA 19103 (Attn.: Francis J. Lawall, Esq.), Hercules Plaza, Suite 5100, 1313 N.
  Market Street, Wilmington, DE 19899 (Attn.: Donald J. Detweiler, Esq.).

                            Obtaining Disclosure Statement and Plan

         You may obtain copies of pleadings filed in these chapter 11 cases without charge at the
  Debtors’ case information website, located at www.omnimgt.com/4west.




  EAST\162681562                                -2-
Case 18-30777-hdh11 Doc 1233 Filed 12/04/18      Entered 12/04/18 17:02:43      Page 12 of 12




  Dated: [•], 2018                 Respectfully submitted,
  Dallas, Texas
                                   DLA PIPER LLP (US)

                                   /s/ DRAFT
                                   Andrew Zollinger, State Bar No. 24063944
                                   DLA Piper LLP (US)
                                   1717 Main Street, Suite 4600
                                   Dallas, Texas 75201-4629
                                   Telephone: (214) 743-4500
                                   Facsimile: (214) 743-4545
                                   Email: andrew.zollinger@dlapiper.com

                                   -and-

                                   Thomas R. Califano (admitted pro hac vice)
                                   Dienna Corrado (admitted pro hac vice)
                                   1251 Avenue of the Americas
                                   New York, New York 10020
                                   Telephone: (212) 335-4500
                                   Facsimile: (212) 335-4501
                                   Email: thomas.califano@dlapiper.com
                                          dienna.corrado@dlapiper.com
                                   -and-

                                   Daniel M. Simon (admitted pro hac vice)
                                   One Atlantic Center
                                   1201 West Peachtree Street, Suite 2800
                                   Atlanta, Georgia 30309
                                   Telephone: (404) 736-7800
                                   Facsimile: (404) 682-7800
                                   Email: daniel.simon@dlapiper.com

                                   Counsel for the Debtors




  EAST\162681562                           -3-
